—Order, Supreme Court, New York County (Richard Lowe, III, J.), entered on or about August 28, 1997, which granted defendants’ motion for summary judgment dismissing the complaint, unanimously affirmed, without costs.
Plaintiff, a tenant/shareholder in defendant cooperative corporation, commenced this action against the cooperative *239and its managing agent to recover damages allegedly attributable to the refusal of the cooperative’s board of directors to approve a proposed sublet. Plaintiffs proprietary lease, however, accords the coopertive’s board the right to deny consent to a proposed sublet “for any reason or no reason”. Absent proof of a breach of fiduciary responsibility to the cooperative corporation, the business judgment rule prohibits judicial inquiry into the reasonableness of the actions of the corporate directors (see, Matter of Levandusky v One Fifth Ave. Apt. Corp., 75 NY2d 530, 536-542). Concur — Milonas, J. P., Ellerin, Nardelli, Rubin and Andrias, JJ.